DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 130-134 are rejected under 35 U.S.C. 103 as being unpatentable over McEvily et al. US 5,202,141 in view of Sampson US 5,057,326.
Regarding Claim 130, McEvily et al. discloses an edible sulfur donating composition comprising a sulfur donating compound (sodium metabisulfite), a diluent (reducing agents), and a solvent (water) for dissolving the sulfur donating compound and the diluent (reducing agents) therein (‘141, Column 5, lines 31-66) forming the edible sulfur donating compound (‘141, Column 2, lines 22-39).
McEvily et al. is silent regarding the edible sulfur donating composition having a concentration of 75 mg/mL to 800 mg/mL of sulfur donating compound.
Sampson discloses a sulfur donating composition comprising a sulfur donating compound (sodium metabisulphite) and a solvent (water) (‘326, Column 1, lines 29-40).  Sampson further discloses the sulfur donating composition (sodium metabisulphite) having a concentration of 1 to 100 g/l (‘326, Column 4, lines 15-20), which converts to 1 mg/mL to 100 mg/mL and overlaps the claimed sulfur donating composition having a concentration of 75 mg/mL to 800 mg/mL of sulfur donating compound.
Both McEvily et al. and Sampson are directed towards the same field of endeavor of compositions comprising a sodium metabisulfite applied to a food (‘141, Column 2, lines 22-39) (‘326, Column 1, lines 29-40 and 56-63).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible sulfur donating composition of McEvily et al. and incorporate a sulfur donating compound in the form of a sodium metabisulphite having the claimed concentration of the sulfur donating compound as taught by Sampson since where the claimed sulfur donating composition concentration overlaps sulfur donating composition concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of . In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 130, the limitations “wherein the edible sulfur containing composition when applied to the agricultural product reduces a concentration of reactive oxygen species in the agricultural product” are limitations with respect to the properties of the claimed edible sulfur composition.  McEvily et al. teaches applying the edible sulfur donating composition onto agricultural vegetable products (‘141, Column 5, lines 67-68) (‘141, Column 6, lines 22-36).  Where the claimed and prior art products are identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.I.).  In this particular instance, the claimed edible sulfur donating composition applied to an agricultural product merely requires a generic sulfur donating compound and a generic diluent for dissolving the sulfur donating compound.  McEvily et al. teaches a sulfur donating compound of a metabisulfite salt and a diluent of citric acid, which are specific examples of a sulfur donating compound and a diluent disclosed by applicant.  Therefore, one of ordinary skill in the art would expect the edible sulfur donating composition of McEvily et al. to behave in the same manner as claimed, i.e. reduce a concentration of reactive oxygen species in the agricultural product when applied to the agricultural product.
Further regarding Claim 130, the limitations “wherein the edible sulfur containing composition when applied to the agricultural product reduces a concentration of reactive species in the agricultural product” are seen to be recitations regarding the intended use of the “edible sulfur donating composition.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 131, the limitations “wherein when applied to the agricultural product reduces an amount of insoluble oligomers in the agricultural product” are limitations with respect to the properties of the claimed edible sulfur donating composition.  McEvily et al. teaches applying the edible sulfur donating composition onto agricultural vegetable products (‘141, Column 5, lines 67-68) (‘141, Column 6, lines 22-36).  Where the claimed and prior art products are identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.I.).  In this particular instance, the claimed edible sulfur donating composition applied to an agricultural product merely requires a generic sulfur donating compound and a generic diluent for dissolving the sulfur donating compound.  McEvily et al. teaches a sulfur donating compound of a metabisulfite salt and a diluent of citric acid, which are specific examples of a sulfur donating compound and a diluent disclosed by applicant.  Therefore, one of ordinary skill in the art would expect the edible sulfur donating composition of McEvily et al. to behave in the same manner as claimed, i.e. reduce an amount of insoluble oligomers in the agricultural product when applied to the agricultural product.
Further regarding Claim 131, the limitations “wherein when applied to the agricultural product reduces an amount of insoluble oligomers in the agricultural product” are limitations with respect to the intended use of the edible sulfur donating composition and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 130 provided above.
Regarding Claim 132, McEvily et al. discloses the sulfur donating compound being metabisulfite salts (sodium metabisulfite) (‘141, Column 2, lines 22-31).
Regarding Claim 133, McEvily et al. discloses the diluent comprises citric acid (‘141, Column 2, lines 22-32).
Regarding Claim 134, McEvily et al. discloses the diluent comprising sodium chloride (‘141, Column 2, lines 22-35).
Claim 135 is rejected under 35 U.S.C. 103 as being unpatentable over McEvily et al. US 5,202,141 in view of Sampson US 5,057,326 as applied to claim 130 above in view of Huang et al. US 2010/0158885.
Regarding Claim 135, McEvily et al. modified with Sampson is silent regarding the diluent comprising superoxide.
Huang et al. discloses a reactive oxygen species comprising superoxide dismutase (‘885, Paragraph [0014]) used in vegetable washes (‘885, Paragraph [0104]).
Both McEvily et al. and Huang et al. are directed towards the same field of endeavor of edible compositions capable of being added to vegetables.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible composition of McEvily et al. and incorporate superoxide dismutase into the diluent since Huang et al. teaches that superoxide dismutase are known materials used in an edible composition.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Applicant’s arguments with respect to Claims 130-135 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The current rejection relies upon a combination of the prior art references of McEvily et al. modified with Sampson.
Applicant argues on Page 7 of the Remarks that McEvily et al. does not disclose or suggest contacting foods or beverages with a solution a concentration of 75 mg/mL to 800 mg/mL of sulfur donating compound as claimed, i.e. about 7.5% to about 80% based on the total weight and contends that McEvily et al. discloses that the highest percentage by weight the additives can be used is 5% by weight and that the highest amount of bisulfite used in any of the working examples disclosed by McEvily et al. is 0.05% based on the total weight and that McEvily et al. does not disclose using even a hundredth of the amount of the sulfur donating compound as the instant claims.
Examiner argues that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Furthermore, the current rejection relies upon Sampson to teach the limitations regarding the claimed concentration of sulfur donating compounds.  With respect to applicant’s assertion that using a relatively high amount of sulfur donating compound in solution of 7.5% to 80% by weight of sulfur donating compound could scavenge endogenously produced HCN, prevent the buildup of reactive oxygen species, prevent the buildup of insoluble byproducts, and/or prevent the loss of starch from the agricultural product, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, Itzhak US 2014/0050831 discloses thiosulfate and metabisulfite salts available in aqueous solutions with concentrations varying in the range of between 1 and 30% w/w (‘831, Paragraph [0049]), which overlaps applicant’s asserted 7.5% to 80% by weight of sulfur donating compound.  Applicant claims concentrations of sulfur donating composition concentrations that were known to have utility in food/agricultural products.  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itzhak US 2014/0050831 discloses thiosulfate and metabisulfite salts available in aqueous solutions with concentrations varying in the range of between 1 and 30% w/w (‘831, Paragraph [0049]).
Castro US 2008/0014306 discloses metabisulphites and thiosulphates salts contained in a solution in concentrations in a range of between 0.003 g/L and 40 g/L (‘306, Paragraph [0055]).
Roselle et al. US 6,773,737 discloses a sufficiently high electrolyte concentration of metabisulfite salts or sodium thiosulfate salt is essential for effective microorganism reduction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICSON M LACHICA/Examiner, Art Unit 1792